(, :, .. ~ /i)
                                                                                                                                                       ··) }
       AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                               Page I of I /', . /



                                           UNITED STATES DISTRICT COURT
                                                      SOUTHERN DISTRICT OF CALIFORNIA

                            United States of America                                JUDGMENT IN A CRIMINAL CASE
                                            V.                                      (For Offenses Committed On or After November 1, 1987)


                          Enrique Buenrostro-Avalos                                 Case Number: 3:19-mj-22714

                                                                                   Daniel Casillas
                                                                                   Defendant's Attorney


      REGISTRATION NO. 72656008                                                                                     FILED
      THE DEFENDANT:                                                                             JUL O8 2019
       ISi pleaded guilty to count(s) _l_of_C_:_:_om=pl_a_in_t_ _ _ _ _ _ _ _ _ _--il-----.,.J.--......,~=~~!c::---
        •  was found guilty to count(s)
           after a plea of not guilty.
           Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):
      Title & Section                     Nature of Offense                                                          Count Number(s)
      8:1325                              ILLEGAL ENTRY (Misdemeanor)                                                1

        •        The defendant has been found not guilty on count(s)
                                                                                -------------------
        •        Count(s) _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ dismissed on the motion of the United States.

                                                  IMPRISONMENT
             The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
      imprisoned for a term of:

                                      •    TIME SERVED
                                                                                         '-\0
                                                                                i2J\✓___-✓_l _ _ _ _ _ _ days

        lSI      Assessment: $ 10 WAIVED ISi Fine: WAIVED
        ISi      Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
        the      defendant's possession at the time of arrest upon their deportation or removal.
        D        Court recommends defendant be deported/removed with relative, _ _ _ _ _ _ _ _ _ charged in case


           IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
      of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
      imposed by thisjudgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
      United States Attorney of any material change in the defendant's economic circumstances.

                                                                                 Monday, July 8, 2019
                                                                                 Date of Imposition of Sentence


      Received
                                                                                ·111:lJ.it~OCK
                                                                                 UNITED STATES MAGISTRATE JUDGE



      Clerk's Office Copy                                                                                                      3:19-mj-22714
